DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s group election without traverse of Group I+, Claims, 1, 2, 4, 6-10, 12,14-16, 18, 20-22, 24-28, 32, 33, and 35, drawn to proteins comprising a variant Fc region, in the reply filed on October 10, 2022 is acknowledged.
Applicant’s species election without traverse of Claims 1, 2, 4, 6-10, 12, 14, 15, 28, 32, and 35, drawn to the variant Fc region comprising the amino acid sequence of SEQ ID NO:6 (G1m2), which comprises a deletion at position 236, in the reply filed on October 10, 2022 is acknowledged.
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.
Claims 16, 18, 20-22, 24-27, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.
Claims 1, 2, 4, 6-10, 12, 14, 15, 28, 32, and 35 are under examination on the merits. 

Specification
The disclosure is objected to because of the following informalities:
In page 6, line 14: “1L-1M” should read “1L-1N”; 
In page 6, line 15: “1w” should read “1W”; and,
[AltContent: rect]In page 58, line 4: “…at 4    “ should read “…at 4°C”.  
Appropriate correction is required.
The use of the terms XenomouseRTM (pg. 28, line 13), HuMab-MouseRTM (pg. 28, line 14), Tween™ (pgs. 33 & 35, lines 22 & 15, respectively), PLURONICS™ (pg. 33, line 22), LUPRON DEPOT™ (pg. 34, line 15), Intralipid™ (pgs. 35 & 36, line 21 & 2), Liposyn™ (pg. 35, line 21), Infonutrol™ (pg. 35, line 21), Lipofundin™ (pg. 35, line 21), Lipiphysan™ (pg. 35, line 21), and EasySep™ (pg. 56, line 16), which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims objected to because of the following informalities:  
In claim 10: "and wherein" should read "and wherein the mutation comprises one or more of the following:" or similar phrasing.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 15, 32, and 35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lonberg et al. (WO 2016/081748 A2, publication date: 05/26/2016).
	Regarding claims 1, 2, 4, 10, and 32 Lonberg et al. teaches an antibody comprising a variant Fc region wherein the variant Fc region comprises modifications at positions 234-237, 267, 269, 325, and 328 according to the EU index (see pgs. 89 & 91) compared to a wild-type parent IgG Fc region wherein the modifications include substitutions, insertions, and deletions at those positions (pg. 91). In particular, Lonberg et al. teaches that Fc modifications may be made to reduce effector function for IgG1 Fc regions (pg. 90). Therefore all of the limitations of claims 1, 2, 4, 10 and 32 are met by the disclosure of Lonberg et al.
With respect to claim 15, at p. 89, Lonberg et al. teaches that Fc regions of the invention may be of the G1M1 or G1M2 allotype.
With respect to claim 35, at p. 120, Lonberg et al. teach that antibodies of the invention may be comprised within pharmaceutical compositions that are formulated with a pharmaceutically acceptable carrier.
Accordingly all of the limitations of claims 1, 2, 4, 10, 15, 32, and 35 are met by the disclosure of Lonberg et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 12, 14, 15, 28, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lonberg et al. (WO 2016/081748 A2, publication date: 05/26/2016), in view of Chu et al. (US 8,063,187 B2, patent date: 11/22/2011).
As described previously, Lonberg et al. teaches of an antibody comprising a variant Fc region wherein the variant Fc region comprises modifications at positions 234-237, 267, 269, 325, and 328 according to the EU index (see pgs. 89 & 91) compared to a wild-type parent IgG Fc region wherein the modifications include substitutions, insertions, and deletions at those positions (pg. 91). At p. 90, Lonberg et al. teaches that Fc modifications may be made to reduce effector function for IgG1 Fc regions. 
Lonberg et al. fails to teach of a pharmaceutical composition of the antibody comprising a variant Fc region comprising a deletion at position 236 and an additional substitution, such as an S267E substitution. This deficiency is remedied by Chu et al.
Chu et al. teaches of an immunoglobulin that binds to FcγRIIb comprised of a variant Fc region comprising one or more modifications at positions 236, 267, 328, and 329 according to the EU index (col.2, lines 10-28). The authors define said modifications to mean an amino acid substitution, insertion, and/or deletion in a polypeptide sequence or particular position in the polypeptide sequence (cols. 17, lines 58-67). Further, the authors teach S267E and S267E/L328F modifications of wild-type IgG1 Fc regions displayed higher affinity for FcγRIIb and S267E/L328F showed significantly reduced affinity to other activating receptors such as FcγRIIIa, FcγRIIa, and FcγRI (col. 79, lines 19-38). In addition, the authors teach of a pharmaceutical composition comprising said immunoglobulin comprised of a variant Fc region and a pharmaceutically acceptable carrier (col. 65, lines 19-50).  At column 1, lines 19-23, Chu et al. teach that antibodies of the invention may be used to treat immune disorders or hematological malignancies.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, to combine the teachings of Lonberg et al. and Chu et al. to develop a pharmaceutical composition of an antibody with a variant Fc region comprised of a deletion at positions 236-238 and an S267E amino acid substitution that enhances the binding affinity to FcγRIIb while also reducing the binding affinity to FcγRIIIa, FcγRIIa, and FcγRI. One skilled in the art would be motivated to develop said pharmaceutical composition to enhance the treatment of an individual’s immune disorders or hematological malignancies with high specificity to FcγRIIb. 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lazar et al. (US 8,101,720 B2, patent date: 1/24/2012) teaches that deletions at position 236 in Fc regions of IgG1 molecules is not preferred for enhancing FcγR binding affinity except in combination with other amino acid modifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANAYA L MIDDLETON whose telephone number is (571)270-5479. The examiner can normally be reached M-TH 7:00am- 4:30pm; F 7:00am-3:30pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on 571-270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANAYA L MIDDLETON/Examiner, Art Unit 4181                                                                                                                                                                                                        
/NELSON B MOSELEY II/Examiner, Art Unit 1642